Citation Nr: 1036990	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for Eustachian tube 
dysfunction.

3.  Entitlement to service connection for residuals of a fracture 
of the right distal fibula.

4.  Entitlement to service connection for residuals of a left 
shoulder rotator cuff injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in February 2009 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in February 2009 the issues of entitlement 
to service connection for headaches and a chronic disability 
manifested by left knee pain were remanded for further 
development.  Subsequently, entitlement to service connection for 
tension headaches and entitlement to service connection for left 
knee mild patellofemoral degenerative joint disease were granted 
in a rating decision dated in June 2010.  As such, entitlement to 
service connection for headaches and a chronic disability 
manifested by left knee pain are no longer in appellate status.

The issue of entitlement to service connection for residuals of a 
left shoulder rotator cuff injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence does not reveal current 
chronic sinusitis or the presence of any sinus disability related 
to the Veteran's active service.

2.  The competent medical evidence does not reveal any current 
Eustachian tube dysfunction related to the Veteran's active 
service.

3.  The competent medical evidence does not reveal any current 
residual disability due to an in-service fracture of the right 
distal fibula.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  A Eustachian tube dysfunction disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A residuals of a fracture of the right distal fibula 
disability was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the appellant 
in October 2005 and February 2009 that fully addressed all notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claims, of the appellant's and 
VA's respective duties for obtaining evidence, and that a 
disability rating and an effective date for the award of benefits 
would be assigned if service connection was awarded.  Although 
the notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in June 2010 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The appellant was afforded VA medical examinations in 
April 2005 and May 2010.

In a remand, dated in February 2009, the Board ordered that the 
Veteran be provided, if necessary, with additional VCAA notice; 
be asked to provide or identify and provide authorization for VA 
to obtain any medical records not already in the claims file; and 
for the Veteran to afforded VA medical examinations.  In a letter 
dated in February 2009 the Veteran was provided with additional 
VCAA notice, was asked to submit any additional evidence to help 
substantiate her claims, was asked to complete a VA Form 21-4138 
to identify any additional treatment, and was asked to complete a 
VA Form 21-4142 to provide authorization to obtain additional 
identified private treatment records.  In addition, pursuant to 
the Board's remand orders, as noted above, the Veteran was 
afforded VA medical examinations in April 2005 and May 2010.  As 
such, the Board finds that there has been substantial compliance 
with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (regarding substantial compliance); Stegall v. 
West, 11 Vet. App. 268 (1998).

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  Sinusitis

The Veteran seeks entitlement to service connection for 
sinusitis.  The Veteran contends that she currently has a 
sinusitis disability related to her multiple treatments for sinus 
problems in service.

The Veteran's service treatment records reveal that the Veteran 
was prescribed Sudafed in July 1985 for nasal congestion; 
however, she was not diagnosed with sinusitis.  In July 1985 the 
Veteran's assessment was "rule out" sinusitis.  In September 
1986 the Veteran was treated for a sinus pressure headache and 
was prescribed Afrin nasal spray.  In June 1987 the Veteran 
complained of sinus congestion.  In March 1994 the Veteran 
complained of sinus congestion and was diagnosed with sinusitis 
and allergic rhinitis.  In April 1994 the Veteran was diagnosed 
with sinusitis.  In January 1996 the Veteran was noted to have 
resolving sinusitis.  In August 1997 the Veteran was diagnosed 
with possible early sinusitis.  In December 2004 the Veteran was 
noted to have resolving sinusitis.  The Veteran was reported to 
have an ongoing sinusitis condition in October 1995.  In July 
2000 the Veteran was diagnosed with sinusitis and in August 2000 
the Veteran was noted to have resolving sinusitis.  The Veteran 
was diagnosed with sinusitis in December 2002.  Upon examination 
at retirement from active service in March 2005 the Veteran was 
not noted to have any sinus disorder.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in April 2005.  The Veteran reported that she had 
some sinus congestion and sneezing.  She stated that she took 
Flonase and Zyrtec daily year round.  After examination she was 
diagnosed with chronic sinus and postnasal drip requiring Flonase 
and Zyrtec.

In May 2010 the Veteran was afforded a VA C&P sinus examination.  
The Veteran reported that she had sinusitis as a result of her 
military service.  The examiner noted that the Veteran's service 
treatment records revealed several treatments for acute sinusitis 
with antibiotics, antihistimines, and decongestants.  The 
examiner noted that there were no radiologic studies to find 
objectively diagnose sinusitis in service.  The Veteran was 
reported to be treated with fluticasone nasal spray daily.  The 
Veteran's medical records were reported to reveal that the 
Veteran did not have any paranasal sinus headaches; but, she was 
noted to have posterior drainage.  The examiner stated that the 
Veteran had bilateral frontal area headaches and that the records 
did not reveal anterior purulent discharge.  The examiner noted 
that the Veteran had posterior purulent drainage, did not have 
any interference breathing through the nose, and did not have any 
speech impairment.  It was noted that the Veteran had not been 
treated for four to six weeks with antibiotics or have had any 
incapacitating episodes requiring bedrest.  Physical examination 
revealed no pain or tenderness over the sinuses.  The Veteran 
reported a bifrontal headache.  The nasal septum was midline.  
The turbinates were erythematous and enlarged causing a 60 
percent left nasal obstruction and an 80 percent right nasal 
obstruction.  The tympanic membranes were normal and a 
tympanogram, performed during an audiological examination on the 
same day, was normal.  The oropharynx was normal.  Sinus x-rays 
did not reveal any abnormality.  The examiner rendered the 
opinion that the Veteran had no evidence of sinusitis and that 
the diagnosis of sinusitis in the military was based on 
subjective reports and not objectively diagnosed. 

The Board finds that entitlement to service connection for 
sinusitis is not warranted.  The Veteran's service treatment 
records reveal that the Veteran had been treated on multiple 
occasions for sinus conditions.  However, upon examination at 
separation the Veteran was not noted to have any sinus condition, 
including sinusitis.  After physical examination in April 2005 
the Veteran was diagnosed with chronic sinus and postnasal drip.  
However, the Veteran was not diagnosed with chronic sinusitis.  
More importantly, after examination in May 2010, the Veteran was 
not found to have any sinus disorder.  The examiner noted that 
although the Veteran had been diagnosed with sinusitis multiple 
times in service, the Veteran was not diagnosed based upon 
objective evidence.  Based upon normal x-ray examination as well 
as a lack of history of treatment with antibiotics for four to 
six weeks, the examiner rendered the opinion that the Veteran did 
not have chronic sinusitis.  The Board notes that Congress has 
specifically limited entitlement to service-connected benefits to 
cases where there is a current disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, 
although the Veteran currently complains of posterior purulent 
drainage, there is no evidence associating the Veteran's current 
sinus and post nasal drip with the Veteran's in service 
sinusitis; thus, entitlement to service connection for sinusitis 
must be denied.  (As an aside, the Board notes that service 
connection for allergic rhinitis is in effect.  See June 2010 
Rating Decision.)

B.  Eustachian Tube Dysfunction

The Veteran seeks entitlement to service connection for 
Eustachian tube dysfunction.  The Veteran contends that she has a 
Eustachian tube dysfunction stemming from service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any Eustachian tube 
dysfunction.  Upon examination at retirement from active service 
in March 2005 the Veteran was not noted to have any Eustachian 
tube dysfunction.

The Veteran was afforded a VA C&P examination in April 2005.  The 
Veteran did not report any Eustachian tube dysfunction.  
Examination revealed normal ear canals and drums.  The Veteran's 
oropharynx, teeth, gums, and mucous membranes appeared healthy.  
The Veteran was not diagnosed with any Eustachian tube 
dysfunction.

In May 2010 the Veteran was afforded a VA C&P ear disease 
examination.  The examiner noted that the Veteran's service 
treatment records did not reveal that a Eustachian tube 
dysfunction was diagnosed by tympanogram during military service.  
The examiner noted that a tympanogram, performed as part of an 
audiologic examination performed earlier the same day, was 
normal.  The Veteran reported occasional popping in the ear and 
diminution of hearing.  The Veteran was reported to take Allegra 
for seasonal allergies which exacerbate the popping and sense of 
decreased hearing loss in the affected ear.  The Veteran had no 
surgeries or hospitalizations.  The Veteran reported that she was 
exposed to occupational noise while working on aircraft in 
service.  She did not have any trauma to either ear and there was 
no neoplasm of the ears.  Physical examination revealed normal 
auricles.  The external auditory canals, tympanic membranes, and 
mastoids were normal.  There was no evidence of any active ear 
disease.  There was no infection to the inner or middle ear.  
There was no evidence of peripheral vestibular disorder and the 
Rhomberg test was negative.  The examiner found that there was no 
objective evidence of Eustachian tube dysfunction.

The Board finds that entitlement to service connection for 
Eustachian tube dysfunction is not warranted.  The Veteran's 
service treatment records do not reveal any compliant, diagnosis, 
or treatment for any Eustachian tube dysfunction.  After 
examination in April 2005 the Veteran was not diagnosed with any 
Eustachian tube dysfunction.  After examination in May 2010, 
based in part upon a normal typanogram, the examiner found that 
there was no objective evidence of Eustachian tube dysfunction.  
As noted above, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the Veteran has not been diagnosed with any 
Eustachian tube dysfunction and there is no evidence associating 
any current Eustachian tube dysfunction with the Veteran's active 
service, entitlement to service connection for Eustachian tube 
dysfunction must be denied.

C.  Fracture of the Right Distal Fibula

The Veteran seeks entitlement to service connection for residuals 
of a fracture of the right distal fibula.  The Veteran contends 
that she has a current residual disability due to a fracture of 
the right distal fibula in service.

The Veteran's service treatment records reveal that the Veteran 
was treated for a fracture of the distal right fibula by a 
private physician in July 1990.  The Veteran was placed in a 
short leg cast.  On a follow up evaluation the Veteran was 
diagnosed with a fracture of the right lower leg in August 1990.  
In October 1990 the Veteran complained of right ankle pain 
secondary to an old fracture of the distal fibula.  In December 
1990 the Veteran was diagnosed with occasional swelling of the 
right ankle secondary to fracture of distal fibula when prolonged 
standing or walking.  However, the Veteran's ankle was noted to 
be within normal limits at that time.  In October 2000 the 
Veteran was noted to have broken her right ankle in 1991.  In a 
report of medical history dated in March 2005 the Veteran 
reported that she broke her ankle 10 years prior.  Upon 
examination at retirement from active service in March 2005 the 
Veteran was not noted to have any fracture of the right distal 
fibula or any residuals of a fracture of the right distal fibula.

The Veteran was afforded a VA C&P examination in April 2005.  The 
Veteran was noted to have a history of a fracture of her right 
distal fibula.  The fracture was reported to have been casted, to 
have healed uneventfully, and to be asymptomatic.  Physical 
examination revealed normal deep tendon reflexes and pulses, and 
no edema, clubbing or cyanosis.  The Veteran was diagnosed with a 
history of a fracture of the right distal fibula with uneventful 
healing and currently asymptomatic.

The Veteran was afforded a VA C&P joints examination in May 2010.  
The examiner noted that no clinical notes describe a fracture of 
the right distal fibula.  However, the examiner reported that 
periodic examinations and separation examinations revealed a 
verbal history by the Veteran of a fracture.  The Veteran 
reported that she had pain in the right ankle after she walked 
one quarter of a mile.  She stated that she had no stiffness, 
locking, instability, heat, redness, history of dislocation 
and/or subluxation, or weakness of the right ankle.  She 
indicated that she had swelling of the right ankle.  The Veteran 
reported that she was prescribed a brace for her right ankle that 
she wears when she is doing yard work.  Physical examination of 
the right ankle revealed no swelling, heat, redness, tenderness, 
or joint effusion in the right ankle.  Right ankle dorsiflexion 
was 0 to 20 degrees actively and passively.  Right ankle plantar 
flexion was 0 to 45 degrees actively and passively.  The Veteran 
was able to perform three squats as a repetitive motion exercises 
of the right ankle after which there was no change in the range 
of motion of the right ankle.  There was no evidence of increased 
weakness, pain, fatigability, or incoordination of the right 
ankle.  X-ray examination of the right ankle revealed no evidence 
of a previous fracture.  The Veteran was found by the examiner to 
have no objective evidence of a distal right fibular fracture 
occurring in the military.  

The Board finds that entitlement to service connection for 
residuals of a fracture of the right distal fibula is not 
warranted.  The Veteran's service treatment records reveal that 
the Veteran was treated for a fracture of the right distal fibula 
while in service.  However, upon separation from service the 
Veteran was not noted to have any residuals of a right distal 
fibula fracture.  Upon examination in April 2005 the Veteran was 
noted to have a history of a fracture of her right distal fibula.  
However, the fracture was reported to have healed uneventfully 
and to be asymptomatic.  Physical examination did not reveal any 
abnormalities.  After examination in May 2010 the Veteran was 
found to have no objective evidence of a distal right fibular 
fracture occurring in the military.  Again, as noted above, 
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As the Veteran has not been diagnosed with any residuals of a 
right distal fibula fracture and there is no evidence associating 
any current right ankle disorder with the Veteran's right distal 
fibula fracture in service, entitlement to service connection for 
residuals of a fracture of the right distal fibula must be 
denied.

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for Eustachian tube dysfunction 
is denied.

Entitlement to service connection for residuals of a fracture of 
the right distal fibula is denied.


REMAND

In the Veteran's Notice of Disagreement (NOD) dated September 
2005 the Veteran disagreed with the denial of entitlement to 
service connection for residuals of a left shoulder rotator cuff 
injury in the May 2005 rating decision.  To date, the RO has not 
issued the Veteran a Statement of the Case (SOC) with respect to 
the claim for entitlement to service connection for residuals of 
a left shoulder rotator cuff injury.  Under the circumstances, 
the Board has no discretion and is obliged to remand this issue 
to the RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with 
respect to her claim of entitlement to 
service connection for residuals of a left 
shoulder rotator cuff injury, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal on 
this issue.  The RO should allow the 
appellant the requisite period of time for 
a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


